Citation Nr: 0733978	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-41 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to VA benefits.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel











INTRODUCTION

The appellant entered service in the United States Navy in 
January 1965 and received a discharge under conditions other 
than honorable in February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which 
determined that the character of the appellant's discharge 
from active service was a bar to VA compensation benefits and 
thus did not entitle him to a non-service connected pension.

In December 2005, the appellant requested a hearing before a 
member of the Board.  The appellant failed to report for his 
scheduled hearing in August 2007.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The appellant entered service in the United States Navy 
in January 1965 and received a discharge under conditions 
other than honorable in February 1969.  

2.  According to the National Personnel Records Center 
(NPRC), the appellant had unauthorized leave on the following 
dates:  January 16, 1966, to January 18, 1966; March 1, 1967, 
to March 2, 1967; December 29, 1967, to March 1, 1968; March 
3, 1968, to March 19, 1968; March 20, 1968, to May 8, 1968; 
and November 1, 1968, to November 19, 1968.  In addition, he 
had civilian confinement from February 11, 1966, to February 
18, 1966, and from May 19, 1967, to July 17, 1967. 

3.  The appellant received an undesirable discharge for being 
unfit for service, and his conduct during service constituted 
willful and persistent misconduct.

4.  There is no competent medical evidence that the 
appellant's willful and persistent misconduct was the result 
of any mental illness.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions for VA purposes and constitutes a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & West 
Supp. 2007); 38 C.F.R. §§ 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
did not have the character of discharge required under the 
law to be eligible for the nonservice-connected disability 
pension.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Nevertheless, the appellant has been notified of the evidence 
and information necessary to substantiate his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007). 
 Specifically, he was notified of the criteria for meeting 
the basic eligibility requirements for VA nonservice-
connected disability pension benefits in a November 2004 
letter, and of the necessary criteria and the reasons that 
his claim had been denied by means of the discussions in the 
March 2005 administrative decision and the October 2005 
statement of the case (SOC).  There is no indication of any 
relevant records that the RO failed to obtain.  There is no 
reasonable possibility that obtaining a VA medical opinion 
would substantiate this claim, which has been denied because 
of a lack of qualifying service.  Moreover, in this 
particular case, the RO notified the appellant of the 
provisions of the VCAA in a letter dated in November 2004.

As there is no additional and pertinent information to 
dispute the character of the appellant's discharge, further 
development would serve no useful purpose.  See 38 C.F.R. § 
3.159(d)(1) (2007).  This case hinges upon the threshold 
determination as to the nature of the appellant's discharge 
from active service, and in this regard the evidence of 
record has indicated that did not receive the type of 
discharge required to be eligible for disability pension 
benefits.  No amount of notice from VA can change the 
appellant's status.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.  Any error for noncompliance with 
the notice provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case. 
 Further development and further expending of VA's resources 
are not warranted.

II.  Character of Discharge

In the currently appealed administrative decision dated in 
March 2005, the RO determined that the appellant's service 
was under other than honorable conditions, and, hence, a bar 
to most VA benefits, including his claim for non-service 
connected pension benefits.  

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2), 
101(18) (West 2002 & West Supp. 2007); 38 C.F.R. § 3.12(a) 
(2007).  

There are two types of character of discharge bars to 
establishing entitlement to VA benefits: Statutory bars found 
at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the offenses specified is considered to have been under 
dishonorable conditions.  One of the conditions, listed at 
(4), is willful and persistent misconduct.  A discharge or 
release because of willful and persistent misconduct will be 
considered to have been issued under dishonorable conditions.  
Willful and persistent misconduct includes the discharge 
"under other than honorable conditions" (UOTHC).  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct, if service as 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).

Turning to the relevant evidence in this matter, service 
personnel records show that the appellant was inducted for a 
period of four years of active duty, commencing in January 
1965.  The NPRC has indicated that the appellant had 
unexcused absences on the following dates:  January 16, 1966, 
to January 18, 1966; March 1, 1967, to March 2, 1967; 
December 29, 1967, to March 1, 1968; March 3, 1968, to March 
19, 1968; March 20, 1968, to May 8, 1968; and November 1, 
1968, to November 19, 1968.  In addition, he had civilian 
confinement from February 11, 1966, to February 18, 1966, and 
from May 19, 1967, to July 17, 1967.  Specifically, the 
appellant was jailed by civilian authorities for drunk and 
disorderly conduct, resisting arrest, profane language, and 
threatening complaints.  The appellant's enlistment was 
ultimately extended to compensate for lost time, which 
totaled to 217 days of unauthorized leave and civilian 
confinement.  

An analysis of the appellant's personnel records yields 
additional days of unexcused absences to include the 
following:  May 22, 1965; March 2, 1968; May 23, 1968; June 
4, 1968; January 14, 1969; and January 15, 1969.  Given the 
additional days, it appears that the appellant had closer to 
223 days of unauthorized leave and civilian confinement. 

In Copper v. Brown, the Court found that unauthorized absence 
is the type of offense that would interfere with and preclude 
the performance of an appellant's military duties and thus 
cannot constitute a minor offense.  Copper v. Brown, 6 Vet. 
App. 450, 453 (1994).  Similarly, in Winter v. Principi, the 
Court affirmed a Board decision which found that 32 days 
unauthorized absence out of 176 days total service was severe 
misconduct, and, by analogy, persistent misconduct.  Winter 
v. Principi, 4 Vet. App. 29 (1993).  

In addition, in November 1968, the appellant received a 
court-martial for violation of the Uniform Code of Military 
Justice, Article 9, by disobeying the lawful order of his 
superior petty officer and assaulting his superior petty 
officer.  For this offense the appellant was recommended for 
undesirable discharge by reason of unfitness.  On November 
20, 1968, the appellant was held in abeyance pending a 
probationary period, but he subsequently violated the terms 
of his probation and was ordered for separation in February 
1969.

In light of these facts and the above holdings, including 
repeated unexcused absences (i.e., 217 days or 223 days), 
insubordination, and violation of his probation, the Board 
finds that the appellant's conduct was indeed willful and 
persistent misconduct.

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2007).  In the instant case, there is no 
evidence to show, and the appellant does not contend, that he 
was insane at the time of his offenses.

The weight of the evidence is against the claim; thus, the 
appellant has failed to establish, by a preponderance of the 
evidence, that he is a "veteran" (with a qualifying 
discharge), and the reasonable doubt doctrine is not for 
application.  See Holmes, Aguilar, supra.



ORDER

The appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


